MEMORANDUM**
Elzbieta Malgorzata Bugajska appeals the 121-month sentence imposed after her *297guilty-plea conviction to wire fraud, in violation of 18 U.S.C. § 1343; mail fraud, in violation of 18 U.S.C. § 1341; impersonation of a United States judge, in violation of 18 U.S.C. §§ 912, 2; unlawful transfer of identification documents, in violation of 18 U.S.C. § 1028(a)(2); use of a false passport, in violation of 18 U.S.C. § 1542; possession of false naturalization documents, in violation of 18 U.S.C. § 1426(c); and possession of false immigration documents, in violation of 18 U.S.C. § 1546(a). We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir. 2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.